Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 16, 2020

                                      No. 04-19-00369-CV

                         IN THE INTEREST OF N.N.M., A CHILD

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 17-01-13061-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
         This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The Department of Family and Protective Services has filed a motion
for extension of time to file its appellee’s brief. Appellee’s motion is GRANTED. Appellee’s
brief is due on February 5, 2020.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court